Exhibit 10.14 TIPSS-3 Federal Statement of Work Agreement #4902FP0169 SOW# 4905FP0783 This Statement of Work ("SOW") # 4905FP0783 adopts and incorporates by reference the terms and conditions of Master Solutions Engagement Agreement # 4902FP0169 (“Base Agreement”) betweenIBM (“Buyer”) and FuGEN, Inc. (“Supplier”).This SOW is effective beginning on 10/28/2005and will remain in effect until 10/27/2006 unless extended in writing.Transactions performed under this SOW will be conducted in accordance with and be subject to the terms and conditions of this SOW, the Base Agreement and any applicable Purchase Orders (“POs”) or Work Authorizations (“WAs”).For purposes of this SOW, the terms “PO” and “WA” are used interchangeably.This SOW is not a PO or WA. The Certifications and Representations which Supplier executed on 08/08/2005 are incorporated into this SOW by reference. In addition, future Certifications and Representations executed by Supplier during the term of this SOW under the provisions of Buyer’s Annual Certifications and Representations program are automatically incorporated into the SOW. This SOW is issued in support of Buyer’s contract No. TIRNO-06-D-0019with the Department of the Treasury (“Customer”) entitled Total Information Processing Support Services-3 (“TIPSS-3”). 1.0 Scope Of Work Summary The periods of performance for specific tasks hereunder will be defined for each of the efforts as described in the POs or WAs issued to Supplier, referencing the Base Agreement and SOW.The TIPSS-3 option periods, which may be exercised unilaterally byBuyer, are included below. Base Period 10/28/05 – 10/27/06 Option Period 1 10/28/06 – 10/27/07 Option Period 2 10/28/07 – 10/27/08 Option Period 3 10/28/08 – 10/27/09 Option Period 4 10/28/09 – 10/27/10 2.0 Definitions Except as listed below in this section 2.0, the definitions listed in Base Agreement 4902FP0169 shall apply to this SOW. 3.0 Pricing LABOR CATEGORIES LABOR CATEGORIES Fugen Base Year Option Year 01 Option Year 02 Option Year 03 Option Year 04 Task/Project Managers $135.00 $139.05 $143.22 $147.52 $151.94 Subject Matter Experts $101.00 $104.03 $107.15 $110.37 $113.68 Senior IT Specialists $95.00 $97.85 $100.79 $103.81 $106.92 IT Specialists $78.00 $80.34 $82.75 $85.23 $87.79 Junior IT Specialists No Bid No Bid No Bid No Bid No Bid Senior IT Technicians $65.00 $66.95 $68.96 $71.03 $73.16 IT Technicians $50.00 $51.50 $53.05 $54.64 $56.28 Junior IT Technicians No Bid No Bid No Bid No Bid No Bid Senior IT Administrative Specialists $56.03 $57.71 $59.44 $61.23 $63.06 IT Administrative Specialists $35.41 $36.47 $37.57 $38.69 $39.85 Senior Security Specialists $95.00 $97.85 $100.79 $103.81 $106.92 Security Specialists $78.00 $80.34 $82.75 $85.23 $87.79 Junior Security Specialists $60.00 $61.80 $63.65 $65.56 $67.53 Security Technicians $65.00 $66.95 $68.96 $71.03 $73.16 Form Release: 05/01 - Revision: 4/04 1 TIPSS-3 Federal Statement of Work Senior IT Training Specialists $78.00 $80.34 $82.75 $85.23 $87.79 IT Training Specialists $67.00 $69.01 $71.08 $73.21 $75.41 JR IT Training Specialists $50.00 $51.50 $53.05 $54.64 $56.28 Senior Applications Engineer $81.88 $84.34 $86.87 $89.47 $92.16 Applications Engineer $67.84 $69.88 $71.97 $74.13 $76.35 Junior Applications Engineer $53.76 $55.37 $57.03 $58.75 $60.51 Senior Applications Programmer No Bid No Bid No Bid No Bid No Bid Applications Programmer $63.69 $65.60 $67.57 $69.60 $71.68 Junior Applications Programmer $54.25 $55.88 $57.55 $59.28 $61.06 Senior Applications Systems Analyst $95.00 $97.85 $100.79 $103.81 $106.92 Applications Systems Analyst $78.00 $80.34 $82.75 $85.23 $87.79 Junior Applications Systems Analyst $60.00 $61.80 $63.65 $65.56 $67.53 Senior Business Process Reengineering Specialist No Bid No Bid No Bid No Bid No Bid Business Process Reengineering Specialist $72.36 $74.53 $76.77 $79.07 $81.45 Junior Business Process Reengineering Specialist $61.64 $63.49 $65.40 $67.36 $69.38 Senior Data Architect No Bid No Bid No Bid No Bid No Bid Data Architect $70.06 $72.17 $74.33 $76.56 $78.86 Junior Data Architect $59.68 $61.47 $63.32 $65.22 $67.17 Senior Data Security Specialist No Bid No Bid No Bid No Bid No Bid Data Security Specialist $70.45 $72.57 $74.74 $76.99 $79.30 Junior Data Security Specialist $60.02 $61.82 $63.67 $65.58 $67.55 Senior Database Analyst/Programmer $85.00 $87.55 $90.18 $92.88 $95.67 Database Analyst/Programmer $70.00 $72.10 $74.26 $76.49 $78.79 Junior Database Analyst/Programmer $53.76 $55.37 $57.03 $58.75 $60.51 Senior Disaster Recovery Specialist $95.00 $97.85 $100.79 $103.81 $106.92 Disaster Recovery Specialist $78.00 $80.34 $82.75 $85.23 $87.79 Junior Disaster Recovery Specialist $60.78 $62.60 $64.48 $66.42 $68.41 Senior Information Engineer $85.00 $87.55 $90.18 $92.88 $95.67 Information Engineer $70.00 $72.10 $74.26 $76.49 $78.79 Junior Information Engineer $53.76 $55.37 $57.03 $58.75 $60.51 Senior Network Engineer $85.00 $87.55 $90.18 $92.88 $95.67 Network Engineer $70.00 $72.10 $74.26 $76.49 $78.79 Junior Network Engineer $53.76 $55.37 $57.03 $58.75 $60.51 Senior Software Developer/Programmer No Bid No Bid No Bid No Bid No Bid Software Developer/Programmer $66.42 $68.42 $70.47 $72.58 $74.76 Junior Software Developer/Programmer $56.58 $58.28 $60.03 $61.83 $63.68 Senior Systems Software Engineer No Bid No Bid No Bid No Bid No Bid Systems Software Engineer $69.88 $71.98 $74.14 $76.36 $78.65 Junior Systems Software Engineer $59.53 $61.32 $63.16 $65.05 $67.00 Senior Systems Analyst $95.00 $97.85 $100.79 $103.81 $106.92 Systems Analyst $78.00 $80.34 $82.75 $85.23 $87.79 Junior Systems Analyst $65.00 $66.95 $68.96 $71.03 $73.16 Form Release: 05/01 - Revision: 4/04 2 TIPSS-3 Federal Statement of Work Senior Systems Architect $95.00 $97.85 $100.79 $103.81 $106.92 Systems Architect $78.00 $80.34 $82.75 $85.23 $87.79 Junior Systems Architect $65.00 $66.95 $68.96 $71.03 $73.16 Senior Telecommunication Engineer No Bid No Bid No Bid No Bid No Bid Telecommunication Engineer $67.13 $69.14 $71.21 $73.35 $75.55 Junior Telecommunication Engineer $57.18 $58.90 $60.66 $62.48 $64.36 Senior Web Designer No Bid No Bid No Bid No Bid No Bid Web Designer $58.65 $60.41 $62.22 $64.09 $66.01 Junior Web Designer $49.96 $51.46 $53.00 $54.59 $56.23 4.0 Labor Category Descriptions See Attachment A: Labor Category Descriptions 5.0 Acceptance Criteria To qualify for acceptance, each Deliverable shall be completed in accordance with the agreed to schedule.The Buyer Technical Coordinator determines acceptance. Additionally, completion may be defined as one of the following two events: 1. Completion of the maximum number of hours called for in the Buyer Purchase Order or WA to which this SOW is an Attachment or incorporated by reference. 2. TheBuyer Technical Coordinator’s direction to the Supplier to cease efforts under this SOW at any point during performance for any reason including, but not limited to, early completion of the effort or termination (in part or in whole) of the effort by Buyer or the Customer. 6.0 Supplier's Responsibilities 6.0 In addition to delivering Tools, Developed Works, and other Deliverables and Services on schedule, Supplier will: 1. Participate in progress reviews, as requested by Buyer, to demonstrate Supplier's performance of its obligations. 2. Maintain records to verify authorship of any Developed Works for four (4) years after the termination or expiration of this SOW.On request, Supplier will deliver or otherwise make available this information in a form specified by Buyer. 6.1 Supplier's Use of Subcontractors Supplier may subcontract Services to be performed hereunder.Notwithstanding this subsection, Supplier's use of subcontractors will not relieve Supplier of the responsibility for the subcontractor's performance, and Supplier's obligations and responsibilities assumed under this Agreement will be made equally applicable to subcontractors.Buyer reserves the right to reject Supplier's use of a subcontractor in performance of this Agreement for any reason. 6.2 Asset Protection In the event that assets are loaned to Supplier and there is no separate loan agreement in place between Buyer and Supplier for those assets, Supplier will be responsible for risk of loss and for the return of those assets to Buyer. 6.3 Labor Reporting Supplier personnel are required to report their time accounting information into the Buyer approved labor claiming system. Supplier's employees are responsible for recording their time to individual project number(s) on a DAILY basis and shall submit a timesheetthrough the labor claiming systemon a WEEKLY basis. A workweek is defined as 12:01am Saturday morning through Friday at midnight. The timesheetshall be signed/submitted at the close of business on the Friday ending the work week. By transmission of an electronic timesheet toBuyer, Supplier certifies that the number of hours indicated Form Release: 05/01 - Revision: 4/04 3 TIPSS-3 Federal Statement of Work thereon are the actual number of hours expended by the individual named on the timesheet, for the Period of Performance indicated, and for the task indicated. A timesheetmust be completed every week, even if the individual did not provide services for a particular week, during their period of performance under this SOW. 6.4 Technical Direction All technical efforts hereunder shall be solely at the direction of theBuyer Technical Coordinator, or his designee. Contractual direction is provided solely by theBuyer Subcontracts Administrator (Buyer), or authorized designee, as identified in the Purchase Order or Subcontract to which this SOW is an attachment.Supplier agrees performance hereunder is executed within the funding limitations as stated in applicable WAs .Supplier personnel are not authorized to work off-site, which is defined as any location other than a Buyer or Customer designated facilityunless specifically authorizedto do so in writing by theBuyer’s Technical Coordinator or designee. 6.5 Work Day The standard work day is eight (8) hours of productive labor worked during the core business hours of 7 A.M. through 6 P.M., Monday through Friday. (The definition of “Productive Labor” is provided in Attachment “B”, Prime Contract Flow Down Provisions, Article H.10) A half hour lunch period will be allocated for lunch. The start and stop times for the work day may be determined by mutual agreement of the Buyer and Supplier, but should always be implemented to meet the particular needs of the business. Supplier personnel are not authorized to work on anyBuyer and/or Customer designated holiday unless he/she receives advance written/electronic approval fromBuyer’s Technical Coordinator, or designee. No premium is authorized for any holiday that is worked. In no event will the Supplier’s effort exceed the maximum number of hours allocated to each segregable task as funded by theBuyer Purchase Order to which this SOW is an attachment. 7.0 RESERVED 8.0 Buyer’s Responsibilities Buyer will provide a project coordinator for monitoring of Supplier’s progress and resolution of common concerns throughout the performance period.If applicable,Buyer will arrange reasonable access toBuyer and customer sites, technical systems, and documentation. 9.0 RESERVED 10.0 RESERVED 11.0 Payments 11.0 Payment Terms If requested, Supplier shall furnish theBuyer Project Manager with a COPY of all invoices submitted electronically toBuyer Accounts Payable.Invoices may be submitted monthly for actual hours worked. Payment is Net 30 days after receipt of a correct invoice.All invoices shall follow theBuyer ‘s designated invoicing system’sprescribed format and include, at a minimum, theBuyer Purchase Order number, period of performance, names, labor categories, and hours expended by person. 11.1 Travel Expense Guidelines: Travel per diem charges will be in accordance with the Federal Travel Regulations (FTRs) or other applicable regulations set forth in Buyer’s prime contracts with Customer applicable to specific WAs placed under this Agreement and Public Law 99-234.When air travel is involved, Supplier shall use the least expensive mode; i.e., economy or coach.Buyer will reimburse for rental cars if applicable (economy or mid-size vehicles are to be used). When using a personal vehicle forBuyer directed business related travel, and when specifically authorized via a WA,Buyer will reimburse Supplier for mileage at the then current mileage reimbursement rate prescribed in the FTRs.All receipts for such travel and living expenses are to accompany Supplier’s invoice toBuyer. Receipts are needed for all airline tickets, hotel accommodations and car rentals, regardless of value. Any other expenditures greater than $75.00 also require receipts to be provided toBuyer in support of Supplier’s invoice. Local travel (mileage, tolls, parking, etc.) is not considered to be an allowable cost under this SOW, and will not be reimbursed to Supplier. Local travel is defined as travelbetween work locations in the Washington metro area. Form Release: 05/01 - Revision: 4/04 4 TIPSS-3 Federal Statement of Work 11.2 Travel Invoice Guidelines: As with labor invoices, travel invoices shall be submitted via the Buyer designated invoicing system.Travel invoices must be received byBuyer in the required format within thirty (30) calendar days after the end date of the trip.Buyer is unable to short-pay travel invoices if a discrepancy is found between the amount billed and the amount that can be paid.Therefore, Supplier is required to provide travel expense reports in the required format (See Attachment C) to the Buyer’s Technical Coordinator or designee for review and concurrence prior to submitting an electronic invoice. Supporting invoice data shall include: · MTSA number and corresponding PO or WA, including line item number · Travel costs broken down on a daily basis · Period covered by the invoice · Invoice total · Invoice number and date 12.0 RESERVED 13.0 Communications All communications between the parties will be carried out through the following designated coordinators. All notices required in writing under this Agreement will be made to the appropriate contact listed below at the following addresses and will be effective upon actual receipt. Notices may be transmitted electronically, by registered or certified mail, or courier. All notices, with the exception of legal notices, may also be provided by facsimile. Business Coordinators FOR SUPPLIER FOR BUYER Name Name Greg Liberatore Title Title Procurement Advisor Address Address 6300 Diagonal Highway Boulder,CO80301 Phone Phone 303-924-6124 Fax Fax 845491-5710 E-mail E-mail liberato@us.ibm.com Technical Coordinators FOR SUPPLIER FOR BUYER Name Name Mona Kotlarsky Title Title Project Manager Address Address 6710 Rockledge Drive Bethesda, MD 20817 Phone Phone 301-803-2684 Fax Fax 301 803 2684 E-mail E-mail mkot@us.ibm.com 14.0 Electronic Commerce Unless previously submitted by Supplier, in order to initiate electronic transfer of payments associated with this SOW, Supplier will complete the form entitled “Authorization for Electronic Funds Transfer” and fax the completed form to Accounts Payable at the number included on the form. 15.0 Federal Acquisition Regulation References Form Release: 05/01 - Revision: 4/04 5 TIPSS-3 Federal Statement of Work Full Text Prime Contract Flow down Provisions - See Attachment B 16.0 Federal Changes To The Base Agreement Except as detailed in this Sectionall terms and conditions of Base Agreement Number 4902FP0169 remain unchanged and govern the rights and responsibilities of the parties to the Agreement. For purposes of this SOW, the following sections replace the sections in the Base Agreement Number 4902FP0169. 7.0 Delivery Deliverables or Services will be delivered as specified in the relevant SOW and/or WA.Buyer may cancel or reschedule the delivery date or change the delivery point as specified in the relevant SOW and/or WA. If Supplier cannot comply with a delivery commitment, Supplier will promptly notify Buyer of a revised delivery date andBuyer may: 1.cancel without charge Deliverables or Services not yet delivered; 2.procure such Deliverables or Services elsewhere and charge Supplier the cost differential; and 3.exercise all other remedies provided at law, in equity and in this Agreement. Deliverables and Services provided during the performance of this Agreement are in support of, and placed under, the Government Agencies and associated Government Contract numbers identified in the Release Orders issued under this Agreement. In addition, Defense priorities and Allocations System (DPAS) Ratings associated with specific efforts, if any, will be identified in Release Orders pertaining to those efforts. 14.2 Termination of a SOW or WA Buyer may terminate a SOW or WA with Cause effective immediately in accordance with FAR 52.249, or without Cause on written notice in accordance with FAR 52.249. Upon termination, in accordance with Buyer’s written direction, Supplier will immediately: 1.cease work; 2.prepare and submit to Buyer an itemization of all completed and partially completed Deliverables and Services; 3.deliver to Buyer Deliverables satisfactorily completed up to the date of termination at the agreed upon Prices in the relevant SOW and/or WA; and 4.deliver upon request any work in process. In the event Buyer terminates without Cause, Buyer will compensate Supplier for the actual and reasonable expenses incurred by Supplier for work in process up to and including the date of termination provided Supplier uses reasonable efforts to mitigate Buyer’s liability under this Subsection by, among other actions, accepting the return of, returning to its suppliers, selling to others, or otherwise using the canceled Deliverables (including raw materials or work in process) and provided such expenses do not exceed the Prices. If the termination is for Cause, Supplier shall be compensated only for Deliverables and Services actually delivered and accepted and shall be liable for Buyer’s re-procurement costs, damages and losses. 15.3 Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action; Disputes This Agreement and the performance of transactions under this Agreement will be governed by the laws of the country where the Buyer entering into the relevant agreement or PA is located, except that the laws of the State of New York applicable to contracts executed in and performed entirely within that State will apply if any part of the transaction is performed within the United States.The United Nations Convention on Contracts for the International Sale of Goods does not apply. Any Federal clauses contained in this Agreement or incorporated by reference shall be construed and interpreted in accordance with Federal law, including, but not limited to burden of proof and calculation of damages. Any dispute or claim arising out of or relating to this Agreement shall be submitted to the Buyer in writing.Those disputes or claims that cannot be resolved by mutual agreement shall be resolved by litigation in accordance with the provisions of this section, unless the parties mutually agree in writing to resolve the matter through some other means, including alternative dispute resolution methods. The parties expressly waive any right to a jury trial regarding disputes related to this Agreement.Unless otherwise provided by local law without the possibility of contractual waiver or limitation, any legal or other action related to this Agreement must be commenced no later than two (2) years from the date on which the cause of action arose. 15.11 Record Keeping and Audit Rights Form Release: 05/01 - Revision: 4/04 6 TIPSS-3 Federal Statement of Work Supplier will maintain (and provide to Buyer upon request) relevant business and accounting records to support invoices under this Agreement and proof of required permits and professional licenses, for a period of time as required by local law, but not for less than three (3) years following completion or termination of the relevant SOW and/or WA.All accounting records will be maintained in accordance with generally accepted accounting principles, except where Public Law 100-679 requires that Supplier comply with Cost Accounting Standards. 16.0 Additional Terms And Conditions 16.1 Export of Technical Data Supplier will not, nor will Supplier authorize or permit Supplier Personnel to disclose, export or re-export any of Buyer’s information, or any process, Deliverable, or Service that is produced under this Agreement, without prior notification and compliance with all applicable Federal, State and local laws, regulations and ordinances, including the regulation of the US Department of Commerce and/or the US Department of State.In addition, Supplier agrees to notify Buyer if Supplier is listed in the Denied Parties List published by the Department of Commerce, or if Supplier export privileges are otherwise denied, suspended, or revoked in whole or in part. 16.2 Small, Disadvantaged, Women-Owned and HUBZone Businesses If Supplier is a large business, Supplier represents to Buyer that Supplier has in its procurement process an active program which complies with all applicable laws and provides participation opportunities to small, disadvantaged, women-owned, and HUBZone businesses. 16.3 Notification of Debarment/Suspension By acceptance of this Agreement either in writing or by performance, Supplier certifies that as of the date of award of this Agreement neither Supplier, nor any of Supplier’s principals, is debarred, suspended, or proposed for debarment by the Federal Government or any State Government.Further, Supplier shall provide immediate written notice to Buyer in the event that during the performance of this Agreement and any Release Orders placed hereunder, Supplier or any of Supplier’s principals is debarred, suspended, or proposed for debarment by the Federal Government or any State Government. 16.4 Compliance with Laws Unique to Government Contracts Supplier agrees to comply with 31 U.S.C. 1352 relating to limitation on the use of appropriated funds to influence certain Federal contracts; 18 US C. 431 relating to official not to benefit; 40 U.S.C. 327 et seq; Contract Work Hours and Safety Standards Act; 41 U.S.C. 51-58 Anti-Kickback Act of 1986; 41 U.S.C. 265 relating to whistle blower protections; 49 U.S.C. 40118, Fly American Act; and 41 U.S.C. 423 Procurement Integrity; and 41 C.F.R. part 470 regarding Beck regulations. 16.5 Documentation Documentation supporting all invoice charges shall be sent via fax to the IBM Global Services Technical Coordinator. Supporting documentation includes, but is not limited to, travel receipts and itemized expense accounts, copies of freight bills, contractor time sheets, and evidence that Deliverables and Services were completed per the Agreement and Release Order placed under this Agreement. Other supporting documentation shall be sent immediately after the event which generated the expense.SUPPORTING DOCUMENTATION SHALL NOT BE DEEMED PROPERLY RECEIVED BY BUYER IF IT IS SENT TO ACCOUNTS PAYABLE RATHER THAN TO THE TECHNICAL COORDINATOR. 16.6 Indemnification for defective cost or pricing data Unless otherwise exempt under FAR 15.403-1, Supplier agrees to furnish Buyer with Cost or Pricing Data under this Agreement if the Agreement exceeds the established threshold, or if otherwise requested by Buyer pursuant to FAR 15.403-4, and also agrees to furnish Buyer Cost or Pricing Data for all modifications to the PO involving aggregate increases and/or decreases in costs, plus applicable profits, exceeding the established threshold. Supplier agrees to furnish Buyer all information required by Buyer to support any claimed exemption.In addition, if Supplier is required to furnish Buyer cost or pricing data under this PO, Supplier agrees that FAR Part 31, "Contract Cost Principles and Procedures" shall apply. If Supplier furnishes Buyer with Cost or Pricing Data and if Buyer's Customer (the US Government, Government prime contractor or a Government subcontractor) determines that the price of Buyer's contract with the Customer is reduced because such price was overstated due to the Supplier or any of Supplier’s lower tier subcontractors furnishing to Buyer Cost or Pricing Data that was not accurate, complete and current, then in addition to any other remedy provided by law or under this PO, Supplier agrees to indemnify and hold Buyer harmless to the full extent of any loss, damage or expense resulting from such failure. Form Release: 05/01 - Revision: 4/04 7 TIPSS-3 Federal Statement of Work 16.7 Solicitation of Supplier’s Personnel Buyer reserves the right to make offers to Supplier’s personnel to become employees ofBuyer, once 90 calendar days of the period of performance has elapsed on the WA and subject to the following limitations. (i) Buyer’s offer of employment accepted within 90 – 180 calendar days of Supplier’s personnel commencement of performance entitles Supplier to a placement fee of $5,000. (ii) Buyer’s offer of employment accepted after 180 calendar days of Supplier’s personnel commencement of performance will not entitle Supplier to any placement fee. The above-mentioned placement lump-sum fee in (i) or lack thereof as described in (ii) of this subsection representsBuyer’s entire liability to Supplier for the solicitation and hire of Supplier’s personnel and fair and valuable consideration for Supplier.In the event personnel of Supplier are offered employment withBuyer, and pursuant to the above limitations, Supplier shall waive any of its rights pursuant to any restrictive covenant/non-competition agreements it may have with Supplier’s personnel. It is notBuyer’s intent to use this agreement as a means for Supplier to recruit for Buyer.Rather, this agreement allowsBuyer to pursue business that would not otherwise be offered, where the customer would prefer not to have the position subcontracted.It isBuyer’s primary interest to maintain the subcontractor relationship on the program. In the event that any Supplier’s personnel apply for and are offered employment byBuyer, without prior solicitation byBuyer, Supplier shall not chargeBuyer with any expenses, costs, fees, etc. resulting from such hiring, nor seek any damages fromBuyer. The Terms and Conditions of this clause shall flow down, and be made equally applicable to Supplier’s tiered suppliers. The fee schedule only applies to the Supplier. Supplier agrees to negotiate a mutually agreeable placement fee with its tieredsuppliers. 17.0 RESERVED 18.0 Statement Of Work Order Of Precedence The order of precedence is stated in the Base Agreement under “Prior Communications and Order of Precedence.”In the event of a conflict between the SOW Sections 15.0, 16.0, 17.0, 18.0 and 19.0 of this SOW, the order of precedence will be 19.0, 18.0, 17.0, 16.0 and 15.0. 19.0 RESERVED ACCEPTED AND AGREED TO: ACCEPTED AND AGREED TO: International Business Machines Corporation FuGEN, Inc. By: /s/ Gregory D. Liberatore By: /s/ Buyer SignatureDate Supplier SignatureDate Gregory D. Liberatore Printed Name Printed Name Procurement Advisor, Global Services Procurement Federal Title & Organization Title & Organization Buyer Address: 6300 Diagonal Highway Boulder, CO80301 USA Supplier Address: Form Release: 05/01 - Revision: 4/04 8 TIPSS-3 Federal Statement of Work Attachment A Labor Category Descriptions TASK/PROJECT MANAGER The Project Manager is a senior manager responsible for coordinating the management of all work performed on an individual task order.The Project Manager shall act as the central point of contact.Project Manager responsibilities may include, but not be limited to, the following: (a)Providing competent leadership and responsible program direction through successful performance of a variety of detailed, diverse elements of project transitioning; (b)Demonstrating competence using data from project management tools; (c)Simultaneously planning and managing the transition of highly technical projects and directs completion of tasks within estimated time frames and budget constraints; (d)Organizing, directing, and coordinating planning and production of all support activities and resource needs and assigning duties to subordinates; (e)Communications, both written and oral, with all levels of management and Government representatives, including but not limited to,BUYER Management, the CO, COTR and Lead Contracting Officer’s Technical Representative (Lead COTR); and (f)Meeting with Department of the Treasury, IRS, and other federal agency management officials regarding the status of specific task order activities and problems, issues or conflicts requiring resolution. C.7.1.2SUBJECT MATTER EXPERT General Description: An individual whose knowledge and skills are applicable to an actual SOW or SON and is so recognized in the professional community that the Government is able to qualify the individual as an expert in the field.(For example: publications, speeches at conferences, research, and teaching.)Demonstrates exceptional oral and written communications skills. Education: An advanced degree (Master's or Doctoral degree) from an accredited college or university in the field of expertise described in an actual SOW or SON is required. The Contracting Officer may approve a waiver for substitution of experience for the education requirement, on a case by case basis. General Experience: Eight (8) years of progressive experience in the field of expertise required by an actual SOW or SON. Specific Experience: At least four (4) years of the General Experience is concentrated, hands-on experience in the specific discipline of the field of expertise required by an actual SOW or SON. Function: Form Release: 05/01 - Revision: 4/04 9 TIPSS-3 Federal Statement of Work Performs as a consultant in highly specialized, leading edge information technologies and methodologies;Provides highly technical and specialized guidance concerning automated solutions to complex information processing problems;Performs elaborate analyses and studies;Prepares reports and gives presentations;Works independently or as a member of a team;May serve as a Contractor Task Order Project Manager. Examples (not all inclusive): Information Technology Expert Neural Network Expert Organizational Development Expert Artificial Intelligence Expert Industrial/Organizational Psychologist Business Systems Analyst C.7.1.3SENIOR INFORMATION TECHNOLOGY SPECIALIST General Description: An individual very knowledgeable in all aspects of IT;Has extensive experience in the specific IT discipline(s) described in an actual SOW or SON; Demonstrates very good oral and written communications skills. General Experience: Eight (8) years of progressive experience in the field of IT, including six (6) years of specialized experience in numerous, highly specialized IT disciplines involving a wide range of hardware/software solutions. Specific Experience: At least four (4) years of General Experience is concentrated, hands-on experience in all aspects of the specific discipline(s) of IT required by an actual SOW or SON. Function: Provides highly technical and specialized guidance and solutions to complex IT problems; Performs elaborate analyses and studies.Prepares reports and gives presentations; Works independently or as a member of a team; May serve as Contractor Task Order Project Manager. Examples (not all inclusive): Senior Telecommunications Engineer Senior Systems Analyst Senior Independent Evaluator Software Customization Specialist Senior Telecommunications SpecialistSenior Information Technology Engineer Senior Communications Specialist Senior Systems Programmer Senior Organizational Specialist Senior Applications Programmer Senior Network Engineer Senior Organizational Change Specialist Senior Internet/Intranet SpecialistSenior Work Systems Design Specialist Senior Software Systems SpecialistSenior Data Base Management Specialist Senior Business Process Re-Engineering Specialist Senior Integration and Integration Testing Specialist C.7.1.4INFORMATION TECHNOLOGY SPECIALIST General Description: An individual very knowledgeable in IT; Has extensive experience in the specific IT discipline(s) described in an actual SOW or SON.Demonstrates good oral and written communications skills. General Experience: Six (6) years of progressive experience in the field of IT, including four (4) years of specialized experience in numerous highly specialized IT disciplines involving a wide range of hardware/software solutions. Specific Experience: At least three (3) years of General Experience is concentrated hands-on experience in the specific discipline(s) of IT required by an actual SOW or SON. Form Release: 05/01 - Revision: 4/04 10 TIPSS-3 Federal Statement of Work Function: Provides highly technical and specialized solutions to complex IT problems; Performs analyses and studies;Prepares reports;Works independently or as a member of a team. Examples (not all inclusive): Systems Analyst Telecommunications Engineer Optimization Specialist Network Engineer Lead Programmer/Analyst Internet/Intranet Specialist Relational Database Specialist Communications Specialist Information Technology Engineer Organizational Specialist Systems Programmer Organizational Change Specialist Applications Programmer Independent Evaluator Internet/Intranet Specialist Work Systems Design Specialist Data Base Management Specialist Software Systems Specialist Business Process Re-Engineering Specialist Integration and Integration Testing Specialist C.7.1.5JUNIOR INFORMATION TECHNOLOGY SPECIALIST General Description: An individual knowledgeable in IT.Has experience in the specific IT discipline(s) described in an actual SOW or SON.Demonstrates good oral and written communications skills. General Experience: Four (4) years of progressive experience in the field of IT, including three (3) years of specialized experience in highly specialized Information Technology disciplines involving a range of hardware/software solutions. Specific Experience: At least two (2) years of General Experience is concentrated hands-on experience in the specific discipline(s) of IT required by an actual SOW or SON. Function: Provides technical and specialized solutions to complex IT problems.Performs analyses and studies.Prepares reports.Works independently or as a member of a team. Examples (not all inclusive): Junior Systems Programmer Junior Network Engineer Junior Telecommunications Specialist Junior Work Systems Design Specialist Junior Applications Programmer Junior Communications Specialist Junior Internet/Intranet Specialist Junior Organizational Change Specialist Junior IV&V Specialist Junior Software Systems Specialist Junior Data Base Management Specialist Junior Systems Analyst Junior Integration and Integration Testing Specialist Junior Telecommunications Engineer Junior Information Technology Engineer C.7.1.6SENIOR INFORMATION TECHNOLOGY TECHNICIAN General Description: Form Release: 05/01 - Revision: 4/04 11 TIPSS-3 Federal Statement of Work An individual very knowledgeable in and experienced with software and hardware operations for IT.Has experience in the specific technologies required by an actual SOW or SON. General Experience: Five (5) years progressive experience in the field of software or hardware operations. Specific Experience: At least three (3) years of General Experience is concentrated hands-on experience in the specific discipline(s) of IT required by an actual SOW or SON.The experience shall be with the specific equipment, software or other requirement specified in an actual SOW or SON. Function: Provides support in the less technical disciplines of IT, such as computer operations, moving and installing equipment, computer cabling, data entry and verification, media duplication, document control and software installation.Works independently or as a member of a team. Examples (not all inclusive): Senior Computer Operator Senior Database Administrator Senior Document Control Specialist Senior Systems Administrator Senior Computer Installation Technician Senior Help Desk Manager Senior Data Technician Senior Network Administrator Senior Network Technician Senior Communications Technician Senior Organizational Change Technician Senior Hardware/Software (HW/SW) Installation Technician C.7.1.7INFORMATION TECHNOLOGY TECHNICIAN General Description: An individual knowledgeable in and experienced with hardware and software operations for IT.Has experience in the specific technologies required by an actual SOW or SON. General Experience: Three (3) years progressive experience in the field of software or hardware operations. Specific Experience: At least two (2) years of General Experience is concentrated hands-on experience in the specific discipline(s) of IT required by an actual SOW or SON.The experience shall be with the specific equipment, software or other requirement specified in an actual SOW or SON. Function: Provides support in the less technical disciplines of Information Technology, such as computer operations, moving and installing equipment, computer cabling, data entry and verification, media duplication, document control and software installation.Works as a member of a team. Examples (not all inclusive): Data Entry Specialist Organizational Change Technician Computer Operator Work Systems Design Technician Database Administrator Data Technician System Administrator Help Desk Technician Network Technician Communications Technician Network Administrator Hardware/Software Installation Technician C.7.1.8JUNIOR INFORMATION TECHNOLOGY TECHNICIAN General Description: An individual knowledgeable in hardware and software operations for IT.Has experience in the specific Form Release: 05/01 - Revision: 4/04 12 TIPSS-3 Federal Statement of Work technologies required by an actual SOW or SON. General Experience: Two (2) years progressive experience in the field of software or hardware operations. Specific Experience: At least one (1) year of General Experience is concentrated hands-on experience in the specific discipline(s) of IT required by an actual SOW or SON.The experience shall be with the specific equipment, software or other requirement specified in an actual SOW or SON. Function: Provides support in the less technical disciplines of IT, such as computer operations, moving and installing equipment, computer cabling, data entry and verification, media duplication, document control and software installation.Works as a member of a team. Examples (not all inclusive): Junior Data Entry SpecialistJunior Computer Operator Junior HW/SW Installation Technician Junior Data Technician C.7.1.9SENIOR INFORMATION TECHNOLOGY ADMINISTRATIVE SPECIALIST General Description: An individual very knowledgeable in computer-based documentation and presentation techniques, technical writing, technical proofreading and technical editing.Demonstrates excellent command and articulation of the English language.Demonstrates superior grammar skills. General Experience: Five (5) years of progressive experience in technical writing and documentation preparation in the field of information processing. Function: Prepares documentation to be furnished as an actual SOW or SON deliverable(s).Provides administrative support such as technical writing, proofreading, technical editing of word processing and other computer-based documents, integration of various sources into a cohesive product which may be delivered as computer-based magnetic media, preparation of graphical and narrative presentation material.Works as part of a team. Examples (not all inclusive): Senior Technical WriterSenior Documentation Specialist Senior Graphics SpecialistSenior Computer Aide C.7.1.10INFORMATION TECHNOLOGY ADMINISTRATIVE SPECIALIST General Description: An individual knowledgeable in computer-based documentation and presentation techniques, technical typing and word processing.Demonstrates excellent command and articulation of the English language.Has superior grammar skills. General Experience: Three (3) years of progressive experience in technical typing and documentation preparation in the field of IT. Function: Prepares documentation to be furnished as an actual SOW or SON deliverable(s).Provides administrative support such as technical typing, editing of word processing and other computer-based manuscripts, integration of various sources into a cohesive product which may be delivered as computer-based magnetic media, preparation of graphical and narrative presentation material.Works as part of a team. Form Release: 05/01 - Revision: 4/04 13 TIPSS-3 Federal Statement of Work Example: Technical WriterDocumentation Specialist Graphics Assistant Technical Typist Computer Aide C.7.1.11SENIOR SECURITY SPECIALIST General Description: An individual very knowledgeable and experienced in all aspects of Security .Has extensive experience in the specific Security discipline(s) described in an actual SOW or SON.Demonstrates very good oral and written communications skills. General Experience: Eight (8) years of progressive experience in the field of IT, including six (6) years of specialized experience in numerous, highly specialized IT disciplines involving a wide range of hardware/software solutions. Specific Experience: At least four (4) years of General Experience is concentrated, hands-on experience in all aspects of the specific area(s) of Security required by an actual SOW or SON. Function: Provides highly technical and specialized guidance, and solutions to complex Security problems.Performs elaborate analyses and studies.Prepares reports and gives presentations to upper management.Works independently or as a member of a team.May serve as Contractor Task Order Project Manager. Examples (not all inclusive): Senior Computer Security Specialist Senior Security Engineer Senior Business Systems AnalystSenior IT Audit Manager Senior Information Security AdministratorSenior Data Security Specialist Senior Disaster Recovery Specialist Senior Network Security Analyst Senior Security Systems Specialist C.7.1.12SECURITY SPECIALIST General Description: An individual knowledgeable and experienced in all aspects of Security .Has extensive experience in the specific Security discipline(s) described in an actual SOW or SON.Demonstrates very good oral and written communications skills. General Experience: Six (6) years of progressive experience in the field of IT, including four (4) years of specialized experience in numerous, highly specialized IT disciplines involving a wide range of hardware/software solutions. Specific Experience: At least three (3) years of General Experience is concentrated, hands-on experience in all aspects of the specific area(s) of Security required by an actual SOW or SON. Function: Provides highly technical and specialized guidance, and solutions to complex Security problems.Performs analyses and studies.Prepares reports and gives presentations to management.Works independently or as a member of a team. Examples (not all inclusive): Computer Security SpecialistSecurity Analyst Data Security SpecialistDisaster Recovery Specialist IT Audit Manager Network Security Analyst Security Systems Specialist Form Release: 05/01 - Revision: 4/04 14 TIPSS-3 Federal Statement of Work C.7.1.13JUNIOR SECURITY SPECIALIST General Description: An individual knowledgeable in several aspects of Security.Has experience in the specific Security discipline(s) described in an actual SOW or SON.Demonstrates good oral and written communications skills. General Experience: Three (3) years of progressive experience in the field of IT, including one (1) year of specialized experience in specialized IT disciplines involving a limited range of hardware/software solutions. Specific Experience: At least two (2) years of General Experience is concentrated hands-on experience in the specific area(s) of Security required by an actual SOW or SON. Function: Provides technical and specialized guidance, and solutions to Security problems.Performs analyses and studies.Prepares reports and gives presentations to management.Works independently or as a member of a team. Examples (not all inclusive): Junior Security AnalystSecurity Technical Assistant C.7.1.14SENIOR INFORMATION TECHNOLOGY TRAINING SPECIALIST General Description: An individual who is very good at imparting technical information to technical and non-technical personnel and is also very knowledgeable in IT.Has extensive experience in developing courses and teaching in all aspects of IT.Demonstrates excellent oral and written communication skills. General Experience: Eight (8) years of progressive experience in the field of IT, including six (6) years as an instructor of various highly specialized IT disciplines. Specific Experience: At least four (4) years of General experience is hands-on experience in the development and performance of training courses in IT, in the discipline specified by an actual SOW or SON. Function: Develops courses and instructional material to educate technical and non-technical personnel in IT.Develops curricula and modular training courses.Gathers and assembles information pertaining to the subject matter, organizes and condenses materials.Teaches courses.Works independently or as part of a team.May serve as Contractor Task Order Project Manager. Examples (not all inclusive): Senior Instructor Senior Course Developer Senior Information Systems Training Specialist Senior Technical Writer Senior Knowledge Management Computer Specialist Senior Documentation Specialist Form Release: 05/01 - Revision: 4/04 15 TIPSS-3 Federal Statement of Work C.7.1.15INFORMATION TECHNOLOGY TRAINING SPECIALIST General Description: An individual who is very good at imparting technical information to technical and non-technical personnel and is also very knowledgeable in IT.Has experience in developing courses and teaching in all phases of IT.Demonstrates very good oral and written communication skills. General Experience: Five (5) years of progressive experience in the field of IT, including three (3) years as an instructor of various highly specialized IT disciplines. Specific Experience: At least two (2) years of General Experience is hands-on experience in the development and performance of training courses in IT, in the discipline specified by an actual SOW or SON. Function: Develops courses and instructional material to educate technical and non-technical personnel in IT.Gathers and assembles information pertaining to the subject matter, organizes and condenses materials.May be required to teach courses.Works independently or as part of a team. Examples (not all inclusive): Course Developer Instructor Administrative Support and Graphics Documentation Specialist Imaging Specialist Technical Writer/Editor Information Systems Training Specialist Knowledge Process Specialist Knowledge Management Computer Specialist C.7.1.16JUNIOR INFORMATION TECHNOLOGY TRAINING SPECIALIST General Description: An individual who is good at imparting technical information to technical and non-technical personnel and is also knowledgeable in IT.Has experience in developing courses and teaching in phases of IT.Demonstrates good oral and written communication skills. General Experience: Three (3) years of progressive experience in the field of IT, including one (1) year as an instructor of various IT disciplines. Specific Experience: At least one (1) year of General Experience is hands-on experience in the development and performance of training courses in IT, in the discipline specified by an actual SOW or SON. Function: Develops courses and instructional material to educate technical and non-technical personnel in IT.Gathers and assembles information pertaining to the subject matter, organizes and condenses materials.May be required to teach courses.Works independently or as part of a team. Examples (not all inclusive): Junior Course Developer Form Release: 05/01 - Revision: 4/04 16 TIPSS-3 Federal Statement of Work Junior Instructor Junior Technical Writer/Editor Junior Documentation Specialist Junior Administrative Support and Graphics Specialist Junior Information Systems Training Specialist Each of the labor categories below will include a Junior, Mid, and Senior level position, which are incorporated into the pricing table contained in Section 3.0.The general descriptions for each labor category are included below and the requirements for each are: Senior – At least eight (8) years of progressive experience in the field of IT with at least four (4) years of specific experience as specified in the actual position description or SOW. Mid
